DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 includes the limitations “the through hole has a rectangular shape” and “a cross section of the shaft portion of the metal member has a rectangular shape”. However, there is no description of such features in the Applicant’s specification as filed. The only element described as rectangular is the head portion. The shaft portion is described as cylindrical and the through hole is shown in all the figures as circular.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US Patent Application Publication # 2012/0326292).
Regarding Claim 8, Ohashi discloses a metal member-equipped circuit board (i.e. electronic control unit 1) comprising: 
a printed circuit board (i.e. substrate 10) including a through hole (i.e. hole 13); 
a metal member (i.e. heat storage body 60) including a shaft portion (i.e. inserted section 61) that is inserted into the through hole, and a head portion (i.e. heat transmission section 62) that is arranged outside the through hole, the head portion having a diameter larger than a diameter of the through hole, and 
a solder (i.e. solder) that joins the printed circuit board (i.e. second surface of substrate 10) and the head portion of the metal member to each other (i.e. where lands 12 are located), 
wherein a diameter of the shaft portion of the metal member is smaller than the diameter of the through hole, 
the head portion of the metal member has a prismatic shape (i.e. rectangular parallelepiped shape) (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066). The diameter of the shaft portion would inherently be smaller than the diameter of the through hole in order to be installed in said through hole. Furthermore, Ohashi teaches a further embodiment, as described in Paragraph 0066 & Fig. 24, where heat storage body 60 is fitted into via hole 15 and joined to the inner wall of the via hole by soldering therefore a diameter of heat storage body 60 would have to be smaller than the diameter of via hole 15 in order to allow space for the solder. 
Ohashi does not explicitly disclose that the through hole has a rectangular shape and a cross section of the shaft portion of the metal member has a rectangular shape. 
It would have been obvious to one skilled in the art to make these elements rectangular in Ohashi since the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, the Applicant’s own admitted prior art mentioned in Paragraph 0002 of the specification shows that a rectangular positioning through hole is well known in the art.

Regarding Claim 9, Ohashi discloses that a gap formed between the shaft portion of the metal member and an inner wall of the through hole is filled with the solder (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066). As mentioned above, Ohashi teaches a further embodiment, as described in Paragraph 0066 & Fig. 24, where heat storage body 60 is fitted into via hole 15 and joined to the inner wall of the via hole by soldering therefore a gap between the shaft portion and an inner wall of the through hole would be present and filled with solder.

Regarding Claim 10, Ohashi discloses that in a state where the shaft portion has been inserted into the through hole, an end face of the shaft portion on the opposite side of the head portion is formed at the same height as a surface of a conductive path (i.e. wirings 11) to which an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) of the printed circuit board is mounted (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 11, Ohashi discloses that in a state where the shaft portion has been inserted into the through hole, an end face of the shaft portion on the opposite side of the head portion is formed at the same height as a surface of a conductive path (i.e. wirings 11) to which an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) of the printed circuit board is mounted (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 12, Ohashi discloses a circuit assembly comprising: the metal member-equipped circuit board according to claim 8; 
an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) connected to the end face of the shaft portion that is on the opposite side to the head portion; 
a heat dissipation member (i.e. heat sink 20) placed on the metal member-equipped circuit board, and 
a heat conductive material (i.e. insulation sheet 70 which is an insulation heat radiation sheet and can be used in combination with heat radiation grease) that is arranged between the head portion of the metal member and the heat dissipation member, and is in intimate contact with both the head portion of the metal member and the heat dissipation member (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 13, Ohashi discloses that a gap formed between the shaft portion of the metal member and an inner wall of the through hole is filled with the solder (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066). As mentioned above, Ohashi teaches a further embodiment, as described in Paragraph 0066 & Fig. 24, where heat storage body 60 is fitted into via hole 15 and joined to the inner wall of the via hole by soldering therefore a gap between the shaft portion and an inner wall of the through hole would be present and filled with solder.

Regarding Claim 14, Ohashi discloses that in a state where the shaft portion has been inserted into the through hole, an end face of the shaft portion on the opposite side of the head portion is formed at the same height as a surface of a conductive path (i.e. wirings 11) to which an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) of the printed circuit board is mounted (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 15, Ohashi discloses that in a state where the shaft portion has been inserted into the through hole, an end face of the shaft portion on the opposite side of the head portion is formed at the same height as a surface of a conductive path (i.e. wirings 11) to which an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) of the printed circuit board is mounted (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 17, Ohashi discloses an electrical junction box (i.e. electronic control unit 1) comprising: the metal member-equipped circuit board according to 12, and a case (i.e. casing 30) that covers the metal member-equipped circuit board (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 18, Ohashi discloses that a gap formed between the shaft portion of the metal member and an inner wall of the through hole is filled with the solder (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066). As mentioned above, Ohashi teaches a further embodiment, as described in Paragraph 0066 & Fig. 24, where heat storage body 60 is fitted into via hole 15 and joined to the inner wall of the via hole by soldering therefore a gap between the shaft portion and an inner wall of the through hole would be present and filled with solder.

Regarding Claim 19, Ohashi discloses that in a state where the shaft portion has been inserted into the through hole, an end face of the shaft portion on the opposite side of the head portion is formed at the same height as a surface of a conductive path (i.e. wirings 11) to which an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) of the printed circuit board is mounted (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 20, Ohashi discloses that in a state where the shaft portion has been inserted into the through hole, an end face of the shaft portion on the opposite side of the head portion is formed at the same height as a surface of a conductive path (i.e. wirings 11) to which an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) of the printed circuit board is mounted (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US Patent Application Publication # 2012/0326292) in view of Nakamura et al. (US Patent # 5,581,443).
Regarding Claim 16, Ohashi discloses that the heat dissipation member is provided with a spacer portion (i.e. heat transmission section 62 maintains a space between substrate 10 & heat sink 20 and insulation sheet 70 further separates the substrate 10 & heat sink 20) that maintains a interval between the printed circuit board and the heat dissipation member (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).
Ohashi does not explicitly disclose that the heat dissipation member is integrally provided with a spacer portion.
Nakamura teaches that the heat dissipation member (i.e. main body 211 of radiator 210) is integrally provided with a spacer portion (i.e. bosses 214) (Fig. 17 & 18; Abstract; Column 3, line 3-39; Column 17, line 5-61).
Nakamura teaches that it is well-known in the art of heat dissipating structures used on circuit boards to provide a spacer portion or boss integral with the radiator or heat sink which keeps a gap 218 between the radiator/heat sink and the circuit board 21a in order to create an adiabatic layer of air that prevents heat from propagating from the radiator/heat sink into the circuit board. It would have been obvious to one skilled in the art to provide such a spacer portion integral with the heat dissipation member/heat sink 20 of Ohashi, as taught by Nakamura, in order to improve the cooling of the apparatus by preventing heat propagation from the heat sink into the circuit board/substrate. The court has held  "that the use of a one piece construction instead of the structure disclosed in [the prior art] that is separate would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/          Examiner, Art Unit 2847    

/William H. Mayo III/           Primary Examiner, Art Unit 2847